DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered. Claims 1-17 are pending. Claims 9-15 remain withdrawn from consideration.
Response to Arguments
Applicant’s arguments filed 04/27/2021 with respect to amended claims 1 and 3 have been fully considered and are persuasive. Examiner agrees that Kelly fails to disclose a proximal shape arranged in an inner area of the frame at the proximal end of the frame, wherein the proximal shape comprises a first part and a second part, the second part is formed at one end of the first part and the second part is connected to the feed unit. Therefore, the 102(a)(1) rejection of claims 1-7, 16, and 17 by Kelly has been withdrawn.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: Line 8 of claims 1 and 3 should read “inner area of the frame at the proximal end of the frame” to clarify that it is the proximal end of the frame that is being referred to. Appropriate corrections are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krahbichler (US Pub. No. 2015/0313701).
Regarding claim 1, Krahbichler discloses an embolic protection device (200) for insertion into an aortic arch (see abstract) comprising a filter unit (132), a frame (133) with a proximal end and a distal end (for example, see Figure 2), and a feed unit (160) located at the proximal end of the frame (for example, see Figure 1), wherein the filter unit (132) is arranged within the frame (133; for example, see Figure 2) and the frame (133) provides a proximal area comprising a proximal shape (300), which is arranged in an inner area of the frame (133) at the proximal end [of the frame] (for example, see Figure 2) and is connected to the feed unit (300 also extends through 160, thus establishing a connection between the proximal shape and the feed unit), wherein the proximal shape (300) comprises a first part (the distal part) and a second part (the proximal part), wherein the second part (the  
Regarding claim 3, Krahbichler discloses an embolic protection device (200) for insertion into an aortic arch (see abstract) comprising a filter unit (132), a frame (133) with a proximal end and a distal end (for example, see Figure 2), and a feed unit (160) located at the proximal end of the frame (for example, see Figure 1), wherein the filter unit (132) is arranged within the frame (133; for example, see Figure 2) and the frame (133) has a proximal area comprising a proximal shape (300), which is arranged in an inner area of the frame (133) at the proximal end [of the frame] (for example, see Figure 2) and is connected to the feed unit (300 also extends through 160, thus establishing a connection between the proximal shape and the feed unit), wherein the proximal shape (300) comprises a first part (the distal part) and a second part (the proximal part), wherein the first and second parts form the proximal shape (300; for example, see Figure 2), wherein the second part (the proximal part) is formed at one end (the proximal end) of the first part (the distal part) and the second part (the proximal part) is connected to the feed unit (300 also extends through 160, thus establishing a connection between the proximal shape and the feed unit), and wherein the first and second parts are arranged to each other such that they form a spring mechanism (they are linearly arranged such that when tension is applied thereto they lift the membrane, thus forming a “spring mechanism” as recited; see also paragraphs 31-32).
Regarding claim 4, Krahbichler discloses the proximal shape (300) can be set under tension via the feed unit (300 extends through and out 160 such that the user can 
Regarding claim 16, Krahbichler discloses the proximal shape (300) is defined by two ends (on right and left sides of the filter) of the frame (133; in that 300 lies within the frame bounded by two ends of the frame, thus 300 is “defined by” two ends of the frame as recited).
Regarding claim 17, Krahbichler discloses the proximal shape (300) is defined by two ends (on right and left sides of the filter) of the frame (133; in that 300 lies within the frame bounded by two ends of the frame, thus 300 is “defined by” two ends of the frame as recited).
Claims 1-4, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shezifi et al. (US Pub. No. 2016/0324621).
Regarding claim 1, Shezifi discloses an embolic protection device (100) for insertion into an aortic arch (see paragraph 1) comprising a filter unit (201), a frame (200) with a proximal end and a distal end (for example, see Figure 6A), and a feed unit (203) located at the proximal end of the frame (for example, see Figure 6A), wherein the filter unit (201) is arranged within the frame (200; for example, see Figure 6A) and the frame (200) provides a proximal area comprising a proximal shape (proximal portion of 202), which is arranged in an inner area of the frame (200) at the proximal end and [of the frame] (for example, see Figure 6A) and is connected to the feed unit (203; 202 also extends through 203, thus establishing a connection between the proximal shape and the feed unit; for example, see Figure 6A; for example, see Figure 6A), wherein the proximal shape (proximal portion of 202) comprises a first part (the  
Regarding claim 2, Shezifi discloses the first part (the distal part of the proximal portion of 202) of the proximal shape (proximal portion of 202) is at a first angle to the plane of the frame (for example, see Figure 6A) and the second part (the proximal part of the proximal portion of 202) is at a second angle to the first part (the distal part of the proximal portion of 202) of the proximal shape (for example, see Figure 6A).
Regarding claim 3, Shezifi discloses an embolic protection device (100) for insertion into an aortic arch (see paragraph 1) comprising a filter unit (201), a frame (200) with a proximal end and a distal end (for example, see Figure 6A), and a feed unit (203) located at the proximal end of the frame (for example, see Figure 6A), wherein the filter unit (201) is arranged within the frame (200; for example, see Figure 6A) and the frame (200) has a proximal area comprising a proximal shape (proximal portion of 202), which is arranged in an inner area of the frame (200) at the proximal end and [of the frame] (for example, see Figure 6A) and is connected to the feed unit (203; 202 also extends through 203, thus establishing a connection between the proximal shape and the feed unit; for example, see Figure 6A), wherein the proximal shape (proximal portion of 202) comprises a first part (the distal part of the proximal portion of 202) and a second part (the proximal part of the proximal portion of 
Regarding claim 4, Shezifi discloses the proximal shape (proximal portion of 202) can be set under tension via the feed unit (202 extends through 203 such that the user can apply a pulling force to the proximal end of 202 to set the proximal shape under tension, thus tension is considered set “via” the feed unit as recited; see also Figure 6A and paragraph 55).
Regarding claim 16, Shezifi discloses the proximal shape (proximal portion of 202) is defined by two ends (on right and left sides of the filter) of the frame (200; in that 202 lies within the frame bounded by two ends of the frame, thus 202 is “defined by” two ends of the frame as recited).
Regarding claim 17, Shezifi discloses the proximal shape (proximal portion of 202) is defined by two ends (on right and left sides of the filter) of the frame (200; in that 202 lies within the frame bounded by two ends of the frame, thus 202 is “defined by” two ends of the frame as recited).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 20, 2022